DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action in response to Applicant’s request for continued examination on 08/05/2021. 
Claims 1-4, 7-12, 14-17 and 20-25 have been examined in this application. All other claims have been cancelled. 
No new information disclosure statement (IDS) has been submitted. 
Do to time constraints and time required to potentially overcome all the rejections, the following NFOA is filed in order to provide Applicant with the required time to analyze the outstanding rejections in order to determine potential claim amendments to try and overcome the rejections. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Arguments
Applicant’s arguments, pages 9-10, with respect to claim rejections under 35 U.S.C. §112 (b) have been considered and are partially persuasive. 
Per claims 24-25 the claims are still directed to a third node and what that node performs. Because the claims are only directed to what the first node carried out, the third node is outside the scope of the claims; therefore the claims are rejected. 
Applicant’s arguments with respect to claim rejections under 35 U.S.C. §103(a), see pages 10-14, have been considered and are persuasive; the rejection is withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-12, 14-17 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9 and 15 are directed to a mesh network comprising multiple nodes and a point of sale device. A second node among the multiple nodes is recited as being an intermediary node that facilitates a transaction between a first node from the multiple nodes and the POS. The second node obtains a portion of a transaction amount as payment for acting as the facilitator of the transaction between the first node and the POS. 
Claims 1, 9 and 15 further recites “receive a portion of a localized cryptocurrency token as payment and in response to operating as an intermediate node to receive the request from the first node and to forward sending the request to the POS node on the localized mesh network and is not a party to the transaction between the first node and the POS node.” Emphasis added. 

The second node is in fact party to the transaction otherwise (1) the transaction would not occur and (2) the second node would not receive any portion or portions of the localized cryptocurrency token as payment. 
Based on the above, the claims and all dependent claims are rejected under the same rational and also for mere dependence on the rejected claims. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-9, 15, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 4, 7-9 the claims recite “store the portion of the localized cryptocurrency token in the storage device within the generated cryptocurrency wallet.” Claim 1 contain only 
Therefore, there is insufficient antecedent basis for “the storage device within the generated cryptocurrency wallet.” Emphasis added. 
To potentially overcome the rejection, Claim 1 can be amended to recite “store the portion of the localized cryptocurrency token in the generated cryptocurrency wallet.”
The above is merely an attempt to aid Applicant is overcoming the rejection and does not serve and a positive indication that the rejection would be overcome. 
All dependent claims are rejected for mere dependence on the rejected claim. 
Claims 4, and 7-8 the claims are dependent from claim 1 and 9, which are directed to a system comprising: a POS node, a first node, and a second node and a method comprising… a first node… a point of sale (POS) node, and at least one other node; respectively. 
Claim 4 is directed to who issues the cryptocurrency token, the automatic teller machine (ATM). Therefore, the ATM and what the ATM does are outside the scope of what is claimed. 
	Claims 7-8 are directed to the localized mesh network being specific to a location and event. Because Claim 1 is directed to what the second node does and not what the localized mesh network is directed to, claims 7-8 are outside the scope. 
	As a result, the above claims are rejected; they are indefinite for failing to further define or narrow the scope of the claim from which they depend. 
	Amending the above claims to further describe what the claimed node is doing would result in a potential reversal of the rejections.
Claim 9 recites the limitation "the at least one other nodes.”  There is insufficient antecedent basis for this limitation in the claim. All dependent claims are rejected for mere dependence on the rejected claim.
Per claims 15, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the nodes and the POS because the computing device never receives “via a network interface, data relating to a localized mesh network, the localized mesh network comprising the POS node, the first node, and the computing device…”
Without the receiving limitation, the relationship between the claim element and other elements in the claim would not be established; the localized mesh network requires the data to be received in order to establish which entities are within the mesh network. 
All dependent claims are rejected for mere dependence on the rejected claim. 
Amending claim 15 to include the receiving step, parallel claims 1 and 9, would overcome the rejection. 
Per claim 24 and 25 the claims are dependent from claim 1, which is directed to a system comprising: a POS node, a first node, and a second node. Claims 24-25 recite limitations directed to “the processor… [receiving] the request from the first node via a third node, and the third node to receive a second portion of the localized cryptocurrency token” and “the processor…[sending] the request to the POS node via a third node, and the third node to receive a second portion of the localized cryptocurrency token.” The third node is outside the scope of the claims because the 

Reference Review
EP 3335440 to Wagner discloses using mesh network to allow a user to utilize a mobile wallet to settle a transaction. The mesh network comprises of other users who might have connection required to allow the user with the mobile wallet to complete the transaction, which otherwise would not be possible without a network connection. 
Embodiments of the invention have a number of advantages. For example, certain mobile payment solutions (e.g., Apple Pay™) that run on mobile communication devices use tokens that are provisioned for storage on the mobile communication device at a time distinct from the time that a payment transaction actually occurs. Thus, even if the mobile communication device does not have an active data connection (e.g., 3G, LTE, 4G, Wi-Fi, etc.) at the time of the payment transaction, the mobile payment system can still use the token stored in the mobile communication device (e.g., stored within a secure element on the mobile communication device). Transaction security can be maintained by having the token and associated cryptographic material carried out while the mobile communication device is online (e.g., has an active data connection). However, certain security functions, such as provisioning can only be carried out while the mobile communication device is online. If the user of the mobile communication device is roaming in an area without an active data connection, mesh networking may provide online capability for the mobile communication device where there otherwise would be no connectivity. Thus, provisioning of the mobile communication device can be enabled along with functionality for the user to complete a payment transaction using the mobile 

U.S. PGPUB 20210287201 to Hernandez et al. teaches “methods and systems may process one or more payment transactions between a merchant and a remote customer by exchanging at least one payment proxy having a syntax including a monetary currency indicator preceding an alphanumeric character, corresponding to the merchant or the customer over a mesh network. A customer device detects a neighboring beacon and sends a route request through a communication channel, the route request includes at least an address of a merchant beacon device. The neighboring beacon determines a routing path to connect the customer device and the merchant beacon device by hopping over one or more neighboring beacon devices. Once the communication channel is established, the customer device can send and receive the payment proxy to and from the merchant beacon device. The customer device is configured to generate a message identifying the payment proxy as a method of payment for the payment transaction.”

U.S. PGPUB 20190354518 to Zochowski teaches providing payment for transaction processing by a proposer. Also such payment fees include a bonus payment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                            02/26/2022